Exhibit 10.1

 

AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT

 

This AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (together with all
exhibits, schedules and attachments hereto, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of July 5, 2016, is among:

 

(a)           Arch Coal, Inc. (“Arch Coal”);

 

(b)           the direct and indirect wholly-owned subsidiaries that are debtors
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
and guarantors under the First Lien Credit Agreement (as defined below) (the
“Guarantors” and, together with Arch Coal, collectively, the “Company or the
“Debtors”);

 

(c)           each of the undersigned term lenders (the “Consenting Lenders”)
under that certain Amended and Restated Credit Agreement, dated as of June 14,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “First Lien Credit Agreement”), among Arch Coal, as borrower, the
Guarantors, the lenders party thereto (the “First Lien Lenders”), and Wilmington
Trust National Association, as successor term loan administrative agent and
successor collateral agent under the First Lien Credit Agreement (in such
capacities, the “First Lien Agent”);

 

(d)           the Official Committee of Unsecured Creditors appointed in the
Bankruptcy Cases pursuant to the Appointment of Unsecured Creditors’ Committee
filed on January 25, 2016 [ECF No. 184] (the “Committee” and the members
thereof, the “Committee Members”);

 

(e)           each of the undersigned Committee Members as a holder of Claims
against the Debtors (together with any Committee Members that become a party to
this Agreement by executing an Additional Party Joinder (as defined below), the
“Committee Member Parties”, and the Committee Member Parties together with the
Consenting Lenders and the Consenting Noteholders (as defined below), the
“Consenting Creditors”).

 

The Company, the Committee and the Consenting Creditors are each referred to
herein as a “Party” and collectively are referred to herein as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties wish to reorganize the Company in accordance with a chapter
11 plan of reorganization (the “Plan”) that implements a restructuring (the
“Restructuring”) on the terms and conditions set forth in the term sheet
attached hereto as Exhibit A (as amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof, the “Term Sheet”);

 

WHEREAS, on January 10, 2016, the Company and certain of the Consenting Lenders
entered into a Restructuring Support Agreement (the “Original RSA”), as amended
from time to time;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Debtors filed petitions on January 11, 2016 (the “Petition Date”)
commencing voluntary cases (the “Bankruptcy Cases”) under the Bankruptcy Code
with the United States Bankruptcy Court for the Eastern District of Missouri
(the “Bankruptcy Court”); and

 

WHEREAS, on May 5, 2016, the Debtors filed (i) the Debtors’ Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code [ECF No. 760] and
(ii) the Disclosure Statement for the Debtors’ Joint Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code [ECF No. 761] and since that time have
continued to seek support for a plan of reorganization that would be supported
by the Committee and more than 80% of the Consenting Lenders, in accordance with
the Original RSA;

 

WHEREAS, on June 14, 2016, the Debtors filed (i) the Debtors’ Amended Joint Plan
of Reorganization Under Chapter 11 of the Bankruptcy Code [ECF No. 968] and
(ii) the Disclosure Statement for the Debtors’ Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code [ECF No. 969];

 

WHEREAS, after the filing of each of the amended plan of reorganization and
amended disclosure statement on June 14, 2016, the Parties engaged in extensive
arms’-length and good faith negotiations, which culminated in this Agreement;
and

 

WHEREAS, this Agreement has the requisite support of the Consenting Lenders
party hereto as well as the Committee.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:

 

AGREEMENT

 

Section 1.              Certain Definitions.  As used in this Agreement, the
following terms have the following meanings:

 

(a)           “Additional Party Joinder” means a joinder agreement substantially
in the form attached hereto as Exhibit C.

 

(b)           “Claim” means any “claim” (as such term is defined in section
101(5) of the Bankruptcy Code) against Arch Coal or any of its subsidiaries.

 

(c)           “Consenting Noteholder” means each Initial Consenting Noteholder
and Additional Noteholder Party (as defined below).

 

(d)           “DIP Credit Agreement” means that certain Superpriority Secured
Debtor-in-Possession Credit Agreement, dated as of January 21, 2016, by and
among Arch Coal, Inc., as Borrower, the subsidiaries of Arch Coal, Inc. party
thereto, as guarantors, the lenders from time to time party thereto and
Wilmington Trust, National Association, as Agent, as may be amended from time to
time in accordance with the terms thereof.  For the avoidance of doubt, the
ability to

 

2

--------------------------------------------------------------------------------


 

amend or modify the DIP Credit Agreement shall be governed by the terms thereof
notwithstanding anything to the contrary contained in this Agreement.

 

(e)           “DIP Facility” means the $275 million term loan credit facility
under the DIP Credit Agreement.

 

(f)            “Final DIP Order” means the Final Order (I) Authorizing Debtors
(A) to Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Utilize
Cash Collateral Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate
Protection to Prepetition Agent and the Prepetition Lenders Pursuant to 11
U.S.C. §§ 361, 362, 363, 364 and 507(b) entered by the Bankruptcy Court on
February 25, 2016 [ECF No. 415].

 

(g)           “First Lien Lender Group” means the ad hoc group of lenders under
the First Lien Credit Agreement represented by Paul, Weiss, Rifkind, Wharton &
Garrison LLP and Kaye Scholer LLP.

 

(h)           “GSO Capital” means GSO Capital Partners, LP and its affiliates
that are Noteholders.

 

(i)            “Initial Consenting Noteholder” means each Noteholder that was a
party to this Agreement on or prior to July 5, 2016.

 

(j)            “Loans” has the meaning given to it in the First Lien Credit
Agreement.

 

(k)           “Majority Consenting Lenders” means Consenting Lenders holding in
the aggregate more than 66 2/3% of the aggregate principal amount of Loans held
by the Consenting Lenders.

 

(l)            “Notes” means, collectively (i) those certain 8.000% senior
secured second lien notes due 2019, (ii) those certain 7.000% senior notes due
2019 issued in the aggregate principal amount of $1,000,000,000 pursuant to the
7.000%/7.250% Senior Notes Indenture, (iii) those certain 7.250% senior notes
due 2020 issued in the aggregate principal amount of $500,000,000 pursuant to
the 7.250% Senior Notes Indenture,  (iv) those certain 7.250% senior notes due
2021 issued in the aggregate principal amount of $1,000,000,000 pursuant to the
7.000%/7.250% Senior Notes Indenture, and (v) those certain 9.875% senior notes
due 2019 issued in the aggregate principal amount of $375,000,000 pursuant to
the 9.875% Senior Notes Indenture.

 

(m)          “Noteholder” means a holder of Notes.

 

(n)           “Outside Date” means November 15, 2016.

 

(o)           “RSA Order” means the order to be entered by the Bankruptcy Court
authorizing the Debtors’ entry into this Agreement.

 

(p)           “Transaction Expenses” means all reasonable and documented
out-of-pocket fees and expenses of the First Lien Agent and the First Lien
Lender Group (which fees and expenses in respect of professionals shall be
limited to the fees and expenses of Paul, Weiss, Rifkind, Wharton & Garrison
LLP, Kaye Scholer LLP, Seward & Kissel, LLP, Houlihan Lokey, 

 

3

--------------------------------------------------------------------------------


 

Inc., one local counsel for each of the First Lien Agent and the First Lien
Lender Group,  and one operations or similar consultant (should the First Lien
Lender Group and the lenders under the DIP Facility decide to engage one)) in
connection with this Agreement, the Restructuring Documents and the transactions
contemplated hereby and thereby.

 

Section 2.              Definitive Documentation.

 

2.01.       Term Sheet.  The Plan shall embody the terms contained in, and shall
be consistent with, the terms and conditions of the Restructuring set forth in
the Term Sheet, which Term Sheet and all schedules thereto are expressly
incorporated by reference and made part of this Agreement as if fully set forth
herein.  Except as otherwise provided herein, neither this Agreement nor the
Term Sheet nor any provision hereof or thereof may be modified, amended, waived
or supplemented except in accordance with Section 6.18 hereof.

 

2.02.       Restructuring Documents.

 

(a)           The definitive documents and agreements governing the
Restructuring (collectively, the “Restructuring Documents”) shall consist of the
following: (i) RSA Order; (ii) the Plan (and all exhibits and supplements
thereto consistent with the Term Sheet), it being acknowledged and agreed that a
condition precedent to consummation of the Plan shall be that this Agreement
remains in full force and effect; (iii) the disclosure statement with respect to
such Plan (the “Disclosure Statement”), the other solicitation materials in
respect of the Plan (such materials, collectively, the “Solicitation
Materials”), the order to be entered by the Bankruptcy Court approving the
Disclosure Statement and Solicitation Materials as containing, among other
things, “adequate information” as required by section 1125 of the Bankruptcy
Code (the “Disclosure Statement Order”); (iv) the order to be entered by the
Bankruptcy Court confirming the Plan (the “Confirmation Order”) and pleadings in
support of entry of the Confirmation Order; and (v) such other documents,
pleadings, agreements or supplements as may be reasonably necessary or advisable
to implement the Restructuring.

 

(b)           Each of the Restructuring Documents shall contain terms and
conditions consistent in all material respects with this Agreement and the Term
Sheet, and shall otherwise be in form and substance reasonably satisfactory to
each of the Company, the Majority Consenting Lenders, the Committee, and each
Initial Consenting Noteholder (subject to Sections 5.07 and 6.19 herein).

 

Section 3.              Support of Restructuring.

 

3.01.       Agreements of the Parties.

 

(a)           Agreement to Support and Vote.  Each Party agrees that, subject to
the terms of this Agreement (including the terms and conditions set forth in the
Term Sheet and, in the case of the Company, Section 6.03 hereof), it shall take
such steps as are reasonably necessary to support, achieve approval of and
consummate the Restructuring (it being understood that the Parties shall not be
required to undertake any cost or expense in furtherance of the foregoing that
is not paid by the Company pursuant to Section 6.16 hereof or otherwise),
including, without limitation:

 

4

--------------------------------------------------------------------------------


 

(i)            negotiating the Restructuring Documents in good faith with each
other and executing and/or delivering the Restructuring Documents (to the extent
such Party is a party thereto);

 

(ii)           in the case of the Company, supporting and using commercially
reasonable efforts to (A) complete the Restructuring and all transactions
contemplated under this Agreement, including, without limitation, those
described in the Term Sheet (and, once filed, the Plan) in accordance with the
deadlines specified in Section 5 below, (B) take any and all reasonably
necessary actions in furtherance of the Restructuring and the transactions
contemplated under this Agreement, including, without limitation, as set forth
in the Term Sheet (and, once filed, the Plan), (C) obtain any and all required
regulatory and/or third-party approvals necessary to consummate the
Restructuring and (D) operate its business in the ordinary course based on
historical practices and the operations contemplated in the Company’s existing
business plan (as may be updated in the ordinary course from time to time in
consultation with the First Lien Lender Group and the Committee, the “Business
Plan”);

 

(iii)          in the case of the Consenting Lenders, timely exercising any
voting or approval rights under the First Lien Credit Agreement, governing
documents or otherwise to direct the First Lien Agent (or other party, as
applicable) to take such actions reasonably necessary to cause and support the
consummation of the Restructuring;

 

(iv)          in the case of the Committee, executing a letter in support of the
Plan, which letter shall be reasonably acceptable to the Debtors and the
Majority Consenting Lenders;

 

(v)           in the case of the Consenting Creditors, subject to receipt by
such Consenting Creditors of a Disclosure Statement and other Solicitation
Materials in respect of the Plan, and approval by the Bankruptcy Court of such
Disclosure Statement and Solicitation Materials as consistent with section 1125
of the Bankruptcy Code, timely voting, or causing to be voted, their Claims
(including any Post-Effective Date Claims (as defined below)), to accept the
Plan, by delivering their duly executed and completed ballots accepting the
Plan; provided that such vote may be immediately revoked and deemed void ab
initio by such Consenting Creditor upon termination of this Agreement pursuant
to the terms hereof; and

 

(vi)          in the case of the Consenting Creditors, refraining from changing,
revoking or withdrawing (or causing such change, revocation or withdrawal of)
such vote or consent described in subsections (iii) and (iv) hereof, as
applicable.

 

(b)           Agreement Not to Interfere.  Each Party agrees, and in the case of
the Company, subject to Section 6.03 hereof, and in the case of the Committee,
subject to Section 6.04 hereof, that it will not: (i) object to, delay,
postpone, challenge, reject, oppose or take any other action that would
reasonably be expected to prevent, interfere with, delay or impede, directly or
indirectly, in any material respect, the approval, acceptance or implementation
of the Restructuring on the terms set forth in the Term Sheet; (ii) directly or
indirectly solicit, propose, file with the Bankruptcy Court, vote for (to the
extent applicable) or otherwise support or approve any plan of reorganization,
sale, proposal or offer of dissolution, winding up, liquidation, reorganization,
merger or restructuring of the Company or its indebtedness other than the Plan

 

5

--------------------------------------------------------------------------------


 

(in each case, an “Alternative Transaction”); (iii) negotiate, enter into,
consummate or otherwise participate in any Alternative Transaction or take any
other action, including, but not limited to, initiating any legal proceeding or
enforcing rights as holders of Claims, that is materially inconsistent with, or
that would reasonably be expected to prevent or materially delay consummation
of, the Restructuring; and (iv) in the case of the Consenting Creditors and the
Committee, object to or oppose, or support any other person’s efforts to object
to or oppose, any motions filed by the Company that are not inconsistent with
this Agreement, including any request by the Company to extend its exclusive
periods to file the Plan and solicit acceptances thereof.  Notwithstanding the
foregoing or anything else in this Agreement, the Company, directly or
indirectly through any of its representatives or advisors, may participate in
negotiations or discussions with any third party that has made an unsolicited
proposal that the Company determines in accordance with Section 6.03 hereof
could lead to an Alternative Transaction or expressed an interest in making a
proposal that the Company determines in accordance with Section 6.03 hereof
could lead to an Alternative Transaction (and the Company may, but is not
obligated to, furnish to such third party non-public information relating to the
Company pursuant to an executed confidentiality agreement); provided, however,
that, if the Company receives an unsolicited proposal or expression of interest
(whether orally or in writing) that the Company determines in accordance with
Section 6.03 hereof could lead to an Alternative Transaction, the Company shall
(x) promptly notify counsel to the First Lien Lender Group and counsel to the
Committee of the receipt of such proposal or expression of interest, with such
notice to include the material terms thereof, including the identity of the
person or group of persons making such proposal or expression of interest
(whether orally or in writing) and (y) thereafter, keep counsel to the First
Lien Lender Group and counsel to the Committee informed of any negotiations,
discussions, amendments, modifications or other changes relating to such
proposal or expression of interest; and provided, further, that the Company
shall not enter into any confidentiality agreement with a party proposing an
Alternative Transaction without first requiring that such party consents to
identifying and providing to counsel to the First Lien Lender Group and counsel
to the Committee the information contemplated under this Section 3.01(b).  The
Company shall promptly furnish counsel to the First Lien Lender Group and
counsel to the Committee with copies of any written offer relating to an
Alternative Transaction.

 

(c)           Good Faith Cooperation; Further Assurances; Restructuring
Documentation.  The Parties shall cooperate with each other in good faith and
shall coordinate their activities (to the extent practicable and subject to the
terms hereof) in respect of all matters concerning the implementation and
consummation of the Restructuring.  Notwithstanding anything to the contrary
contained herein, the agreement of the Parties to consummate the Restructuring
shall be subject to the completion of all necessary definitive documentation,
including the Restructuring Documents.  The Company acknowledges and agrees that
it will provide advance draft copies of all Restructuring Documents and any
other material motions, applications and other documents that the Company
intends to file with the Bankruptcy Court at least two (2) business days prior
to the date when the Company intends to file any such pleading or other document
(and, if not reasonably practicable, as soon as reasonably practicable prior to
filing) to counsel to the First Lien Lender Group and counsel to the Committee
and shall consult to the extent practicable under the circumstances then present
in good faith with such counsels regarding the form and substance of any such
proposed filing; provided, however, that, subject to any applicable
confidentiality restrictions, the Company shall deliver unredacted versions of
any

 

6

--------------------------------------------------------------------------------


 

sealed documents or pleadings or any documents or pleadings for which the
Company is seeking or intends to seek sealed treatment to counsel to the First
Lien Lender Group and counsel to the Committee on a “Professional Eyes Only”
basis.

 

(d)           Direction to First Lien Agent.  Each Consenting Lender agrees that
this Agreement shall be deemed a direction to the First Lien Agent: (i) to take
all actions consistent with this Agreement to support pursuit of and
consummation of the Restructuring and the transactions contemplated by the
definitive documents relating thereto; (ii) to the extent applicable to it, to
take or refrain from taking such actions as are set forth in Sections
3.01(b) and 3.01(c) above, consistent with the Consenting Lenders’ obligations
set forth herein; and (iii) to use all authority under the First Lien Credit
Agreement to bind all First Lien Lenders party thereto to the Restructuring and
any definitive documents relating thereto, including the Restructuring
Documents, to the extent applicable.

 

(e)           Participation in the Bankruptcy Cases.  The foregoing clauses
(a) through (d) of this Section 3 will not limit any Party’s rights to
(i) appear and participate as a party in interest in any matter to be
adjudicated in the Bankruptcy Cases, so long as such appearance and the
positions advocated in connection therewith are not inconsistent with this
Agreement, or (ii) enforce any rights under this Agreement.

 

Section 4.              Representations, Warranties, and Covenants.  Each Party
(to the extent applicable to such Party) represents, warrants, and covenants as
to itself only, severally and not jointly, to each other Party, as of the
Effective Date, as follows (each of which is a continuing representation,
warranty, and covenant):

 

4.01.       Enforceability.  It is validly existing and in good standing under
the laws of the state of its organization, and this Agreement is a legal, valid,
and binding obligation of such Party, enforceable against it in accordance with
its terms, except as may be limited by applicable laws relating to or limiting
creditors’ rights generally (including the Bankruptcy Code) or by equitable
principles or a ruling of the Bankruptcy Court and, with respect to the Company,
subject to Bankruptcy Court approval.

 

4.02.       No Consent or Approval.  Except as expressly provided in this
Agreement or in the Bankruptcy Code (including, with respect to the Company, the
approval of the Bankruptcy Court), no registration or filing with, consent or
approval of, or notice to, or other action is required by any other person or
entity in order for it to carry out the Restructuring in accordance with the
Term Sheet or to perform its respective obligations under this Agreement.

 

4.03.       Power and Authority.  It has all requisite power and authority to
enter into this Agreement and, subject to the Company obtaining necessary
Bankruptcy Court approvals, to carry out the Restructuring and to perform its
respective obligations under this Agreement.

 

4.04.       Authorization.  The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part (subject with respect to the Company, to the
approval of the Bankruptcy Court).  The Company further represents and warrants
that the respective boards of directors (or such other

 

7

--------------------------------------------------------------------------------


 

governing body) for Arch Coal and each of the Guarantors has approved, by all
requisite action, all of the terms of the Restructuring set forth in the Term
Sheet.

 

4.05.       No Conflict.   The execution, delivery and performance by it of this
Agreement does not: (a) violate any provision of law, rule or regulation
applicable to it or its certificate of incorporation or by-laws (or other
organizational document); or (b) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material contractual obligation to which it is a party.

 

4.06.       Ownership by Parties/Committee Vote.

 

(a)   Consenting Creditor Representations and Warranties.  Each Consenting
Lender, each Committee Member Party and each Consenting Noteholder represents
and warrants to each of the other Parties that, as of the date such Party
executes this Agreement, Transferee Joinder or Additional Party Joinder, as
applicable: (i) it either (1) is the sole legal and beneficial owner of the
aggregate principal amount of Loans and Notes set forth on its signature page,
in each case free and clear of any pledge, lien, security interest, charge,
claim, proxy, voting restriction, right of first refusal or other limitation on
disposition of any kind, in each case that is reasonably expected to adversely
affect such Consenting Lender’s, Committee Member Party’s or Consenting
Noteholder’s performance of its obligations contained in this Agreement, or
(2) has investment or voting discretion or control with respect to discretionary
accounts for the holders or beneficial owners of the aggregate principal amount
of Claims set forth on its signature page and has the power and authority to
bind the beneficial owner(s) of such Claims to the terms of this Agreement;
(ii) it has full power and authority to vote on and consent to all matters
concerning the Claims set forth on its signature page and to exchange, assign,
and transfer such Claims (to the extent permitted by law and any documents
governing the Claim); (iii) in the case of each Consenting Lender, it is either
(1) a qualified institutional buyer as defined in Rule 144A of the Securities
Act, or (2) an institutional accredited investor as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act; (iv) any securities acquired by a
Consenting Lender, Committee Member Party or Consenting Noteholder in connection
with the Restructuring described herein and in the Term Sheet will be acquired
for investment purposes and not with a view to distribution; (v) it has made no
prior assignment, sale, participation, grant, conveyance or other Transfer of,
and has not entered into any other agreement to assign, sell, participate,
grant, convey or otherwise Transfer, in whole or in part, any portion of its
right, title, or interests in any Claims that is inconsistent with the
representations and warranties of such Consenting Lender, Committee Member Party
or Consenting Noteholder herein or would render such Consenting Lender,
Committee Member Party or Consenting Noteholder otherwise unable to comply with
this Agreement and perform its obligations hereunder; and (vi) it is not relying
on the Company for any legal or financial advice.

 

(b)   Company Representation and Warranties.  The Company represents and
warrants that: (i) Arch Coal is the direct or indirect record and beneficial
holder of all of the equity interests in each other Guarantor signatory hereto;
(ii) all of such equity interests have been duly authorized and are validly
issued, fully paid and non-assessable, free and clear of any liens, claims and
encumbrances of any kind (other than liens, claims and encumbrances granted for
the benefit of the First Lien Lenders under the First Lien Credit Agreement, or
as permitted under the First Lien Credit Agreement) and have been issued in
compliance with applicable law;

 

8

--------------------------------------------------------------------------------


 

(iii) none of the equity interests in the Company are subject to, or have been
issued in violation of, preemptive or similar rights; and (iv) no voting trusts,
proxies, or other agreements or understandings exist with respect to the voting
equity interests of any Company signatory hereto.

 

(c)   Committee and Committee Member Party Representation and Warranties.  The
Committee represents and warrants that the Committee was directed by the
Committee Members to enter into this Agreement, and the Committee supports the
Restructuring subject to the terms of the Term Sheet.  Each Committee Member
Party represents and warrants, severally, that such Committee Member Party is
supportive of the Restructuring, subject to the terms of the Term Sheet.

 

For purposes of this Section 4.06, “equity interests” means any: (a) partnership
interests; (b) membership interests or units; (c) shares of capital stock;
(d) other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distribution of assets of, the
issuing entity; (e) subscriptions, calls, warrants, options, or commitments of
any kind or character relating to, or entitling any person or entity to purchase
or otherwise acquire membership interests or units, capital stock, or any other
equity securities; (f) securities convertible into or exercisable or
exchangeable for partnership interests, membership interests or units, capital
stock, or any other equity securities; or (g) other interest classified as an
equity security.

 

4.07.       Restrictions on Transfers.

 

(a)           Transfer of Claims.  Each Consenting Lender, each Committee Member
Party and each Consenting Noteholder that is a party hereto agrees that it shall
not, directly or indirectly, in whole or in part, sell, contract to sell, give,
assign, participate, hypothecate, pledge, encumber, grant a security interest
in, offer, sell any option or contract to purchase, or otherwise transfer or
dispose of, any economic, voting or other rights in or to, by operation of law
or otherwise (each, a “Transfer”) any of its Claims or any right or interest
(voting or otherwise) therein (including granting any proxies, depositing any
Claims into a voting trust or entering into a voting agreement with respect to
any Claims); provided, however, that any Consenting Lender, Committee Member
Party or Consenting Noteholder may Transfer any of its Claims or Post-Effective
Date Claims (as defined below) to any person or entity (so long as such Transfer
is not otherwise prohibited by any order of the Bankruptcy Court) that
(i) agrees in writing, in substantially the form attached hereto as Exhibit B (a
“Transferee Joinder”), to be bound by the terms of this Agreement (each such
transferee, a “Transferee Creditor”) or (ii) is a Consenting Creditor, provided,
that upon any purchase, acquisition or assumption by any Consenting Creditor of
any Claims, such Claims shall automatically be deemed to be subject to the terms
of this Agreement.  Subject to the terms and conditions of any order of the
Bankruptcy Court, the transferring Consenting Creditor shall provide Arch Coal
and the First Lien Agent with a copy of any Transferee Joinder executed by such
Transferee Creditor within two (2) business days following such execution in
which event (A) the Transferee Creditor shall be deemed to be a Consenting
Creditor hereunder with respect to all of its owned or controlled Claims and
rights or interests (voting or otherwise) and (B) the transferor Consenting
Creditor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement solely to the extent of such transferred
Claims.  With respect to Claims held by the relevant Transferee Creditor upon
consummation of a Transfer, such Transferee Creditor is deemed to make all of

 

9

--------------------------------------------------------------------------------


 

the representations and warranties of a Consenting Creditor set forth in this
Agreement.  Any Transfer of any Consenting Creditor’s claim that does not comply
with the foregoing shall be deemed void ab initio and the Company and each other
Consenting Creditor shall have the right to enforce the voiding of such
Transfer.  The restrictions in this Section 4.07 are in addition to any Transfer
restrictions in the First Lien Credit Agreement, the applicable indenture
governing the Notes, or other applicable debt documents and, in the event of a
conflict, the Transfer restrictions contained in this Agreement shall control. 
The restrictions in this Section 4.07 are in addition to any Transfer
restrictions set forth in the Committee’s governance documents that apply to any
of the Committee Member Parties.

 

(b)           Qualified Marketmaker Transfers.  Notwithstanding the provisions
of Section 4.07(a) hereof: (i) a Consenting Creditor may Transfer any right,
title, or interest in its Claims to an entity that is acting in its capacity as
a Qualified Marketmaker without the requirement that the Qualified Marketmaker
be or become a Consenting Creditor only if such Qualified Marketmaker has
purchased such Claims with a view to immediate resale of such Claims (by
purchase, sale, assignment, transfer, participation or otherwise) as soon as
reasonably practicable, and in no event later than the earlier of (A) one
(1) business day prior to any voting deadline established by the Bankruptcy
Court with respect to the Plan (solely if such Qualified Marketmaker acquires
such Claims prior to such voting deadline) and (B) twenty (20) business days of
its acquisition to a Transferee Creditor that is or becomes a Consenting
Creditor (by executing a Transferee Joinder in accordance with Section 4.07(a));
and (ii) to the extent that a Consenting Creditor is acting in its capacity as a
Qualified Marketmaker, it may Transfer or participate any right, title, or
interest in any Claims that the Qualified Marketmaker acquires from a holder of
such Claims who is not a Consenting Creditor without the requirement that the
transferee be or become a Consenting Creditor.  Notwithstanding the foregoing,
(w) if at the time of a proposed Transfer of any Claim to the Qualified
Marketmaker in accordance with the foregoing, the date of such proposed Transfer
is the voting deadline established by the Bankruptcy Court with respect to the
Plan, the proposed transferor Consenting Creditor shall first vote such Claim in
accordance with the requirements of Section 3.01(a) hereof prior to any Transfer
or (x) if, after a transfer in accordance with this Section 4.07(b), a Qualified
Marketmaker is holding a Claim on the voting deadline established by the
Bankruptcy Court with respect to the Plan, such Qualified Marketmaker shall vote
such Claim in accordance with the requirements of Section 3.01(a) hereof.  For
these purposes, a “Qualified Marketmaker” means an entity that: (y) holds itself
out to the market as standing ready in the ordinary course of its business to
purchase from customers and sell to customers claims against the Company and its
affiliates (including debt securities or other debt) or enter into with
customers long and short positions in claims against the Company and its
affiliates (including debt securities or other debt), in its capacity as a
dealer or market maker in such claims against the Company and its affiliates;
and (z) is in fact regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).  A
Qualified Marketmaker acting in such capacity may purchase, sell, assign,
transfer, or participate any Claims against or interests in the Company other
than Claims held by a Consenting Creditor without any requirement that the
transferee be or become subject to this Agreement.

 

4.08.       Additional Claims.  Nothing herein shall be construed to restrict a
right to acquire Claims after the Effective Date (defined below).  To the extent
any Consenting Creditor acquires any Claims after the Effective Date (such
Claims, the “Post-Effective Date Claims”), each such

 

10

--------------------------------------------------------------------------------


 

Consenting Creditor agrees that such acquired Post-Effective Date Claims shall
be automatically subject to this Agreement and that such Consenting Creditor
shall be bound by and subject to this Agreement with respect to such acquired
Post-Effective Date Claims.  A Consenting Creditor may sell or assign any
Post-Effective Date Claims, subject to Section 4.07, and provided that any
Post-Effective Date Claims that are sold or assigned shall remain subject to
this Agreement.

 

4.09.       Additional Lender Parties.  Any First Lien Lender or Noteholder may,
at any time after the Effective Date, become a party to this Agreement as a
Consenting Lender or Consenting Noteholder (an “Additional Lender Party” or
“Additional Noteholder Party”, respectively) by executing an Additional Party
Joinder, pursuant to which such Additional Lender Party or Additional Noteholder
Party will agree to be bound by the terms of this Agreement as a Consenting
Lender or Consenting Noteholder, as applicable, hereunder.

 

Section 5.              Termination.

 

5.01.       Mutual Termination.  This Agreement and the obligations hereunder
may be terminated by mutual written consent to terminate this Agreement among:
(i) the Company, (ii) the Majority Consenting Lenders, (iii) the Committee, and
(iv) each Initial Consenting Noteholder.

 

5.02.       Consenting Creditor Termination.  This Agreement and the obligations
hereunder may be terminated by (except to the extent provided otherwise in this
Section 5.02) the Majority Consenting Lenders, the Committee, or any Consenting
Noteholder (subject to Sections 5.07 and 6.19 herein), as applicable,
immediately upon the occurrence or, to the extent notice is specifically
required as set forth below, upon the giving of notice thereof to the Company at
any time after the occurrence, and during the continuation of, any of the
following events (each, a “Consenting Creditor Termination Event”), which
Consenting Creditor Termination Event may be waived in accordance with
Section 6.18 hereof; provided, however, that, prior to the entry of the RSA
Order, the occurrence of a Consenting Creditor Termination Event shall result in
the automatic termination of this Agreement and the obligations hereunder unless
waived in accordance with Section 6.18 hereof:

 

(a)           the Bankruptcy Court shall have entered an order dismissing any of
the Bankruptcy Cases or converting any of the Bankruptcy Cases to a case or
cases under chapter 7 of the Bankruptcy Code;

 

(b)           an order denying confirmation of the Plan shall have been entered
by the Bankruptcy Court or the Confirmation Order shall have been reversed,
vacated or otherwise materially modified in a manner inconsistent with this
Agreement or the Plan without the prior written consent of the Majority
Consenting Lenders, the Committee, and the Initial Consenting Noteholders
(subject to Sections 5.07 and 6.19 herein);

 

(c)           any court of competent jurisdiction shall have entered a judgment
or order declaring the Restructuring, this Agreement, or any material portion
hereof to be unenforceable or illegal and such judgment or order is not stayed,
dismissed, vacated or modified within five (5) business days following notice
thereof to the Company by the Majority Consenting Lenders, the Committee, or an
Initial Consenting Noteholder (subject to Sections 5.07 and 6.19 herein);

 

11

--------------------------------------------------------------------------------


 

 provided, however, that (i) if such entry has been made at the request of any
of the Consenting Creditors or the Committee, then a Consenting Creditor
Termination Event shall not be deemed to have occurred with respect to such
judgment or order other than as may be explicitly set forth in such order or
judgment and (ii) in the case of a stay, upon such judgment or order becoming
unstayed and five (5) business days’ notice thereof to the Company by the
Majority Consenting Lenders, the Committee, or an Initial Consenting Noteholder
(subject to Sections 5.07 and 6.19 herein), a Consenting Creditor Termination
Event shall be deemed to have occurred;

 

(d)           solely in the case of the Majority Consenting Lenders, the Company
fails to comply with or achieve the following deadlines:

 

(i)            no later than July 7, 2016, obtain approval of the Disclosure
Statement Order, which Disclosure Statement Order shall be in form and substance
reasonably satisfactory to the Majority Consenting Lenders and the Committee;

 

(ii)           no later than July 7, 2016, obtain entry of the RSA Order, which
RSA Order shall be in form and substance reasonably satisfactory to the Majority
Consenting Lenders and the Committee;

 

(iii)          no later than ninety (90) days after entry of the Disclosure
Statement Order, obtain entry of the Confirmation Order, which Confirmation
Order shall be in form and substance reasonably satisfactory to the Majority
Consenting Lenders and the Committee; and

 

(iv)          no later than fifteen (15) days after entry of the Confirmation
Order by the Bankruptcy Court substantial consummation (as defined in section
1101 of the Bankruptcy Code) of the Plan shall have occurred;

 

(e)           the filing by the Company of any motion or pleading with the
Bankruptcy Court that is not consistent in all material respects with this
Agreement and the Term Sheet, and such motion or pleading is not withdrawn
within five (5) business days’ notice thereof by the Majority Consenting
Lenders, the Committee, or an Initial Consenting Noteholder (subject to Sections
5.07 and 6.19 herein) to the Company (or, in the case of a motion that has
already been approved by an order of the Bankruptcy Court at the time the
Company is provided with such notice by the Majority Consenting Lenders, the
Committee, or an Initial Consenting Noteholder, such order is not stayed,
reversed or vacated within five (5) business days of such notice); provided,
however, that, in the case of a stay, upon such judgment or order becoming
unstayed and five (5) business days’ notice thereof to the Company by the
Majority Consenting Lenders, the Committee, or an Initial Consenting Noteholder
(subject to Sections 5.07 and 6.19 herein), a Consenting Creditor Termination
Event shall be deemed to have occurred;

 

(f)            the Bankruptcy Court grants relief that is inconsistent in any
material respect with this Agreement or the Restructuring and such inconsistent
relief is not dismissed, vacated or modified to be consistent with this
Agreement and the Restructuring within five (5) business days following notice
thereof to the Company by the Majority Consenting Lenders, the Committee, or an
Initial Consenting Noteholder (subject to Sections 5.07 and 6.19 herein);

 

12

--------------------------------------------------------------------------------


 

(g)           solely in the case of the Majority Consenting Lenders, the
occurrence of an “Event of Default” (as defined in the DIP Credit Agreement)
under the DIP Facility that has not been waived or timely cured in accordance
therewith; provided, however, that if such occurrence is primarily the result of
a breach by any Consenting Lender, then such Consenting Lender shall not be
entitled to exercise the Consenting Creditor Termination Event with respect to
such occurrence;

 

(h)           solely in the case of the Majority Consenting Lenders, the
Company, any affiliate of the Company, the Committee or any Committee Member
Party shall take any of the following actions on or after the date of this
Agreement, which for the avoidance of doubt would constitute a breach of such
Party’s obligations under this Agreement: (a) file or pursue in a manner
inconsistent with the Term Sheet any motion, application, adversary proceeding
or cause of action (1) challenging the validity, enforceability, perfection or
priority of, or seeking avoidance or subordination of the Claims of the First
Lien Lenders or the liens securing such Claims, or (2) otherwise seeking to
impose liability upon or enjoin the First Lien Lenders; or (b) support any
application, adversary proceeding or cause of action referred to in the
immediately preceding clause (a) filed by a third party, or consent to the
standing of any such third party to bring such application, adversary proceeding
or cause of action;

 

(i)            the Company withdraws or revokes the Plan or files, publicly
proposes or otherwise supports, or fails to actively oppose, any (i) Alternative
Transaction or (ii) amendment or modification to the Restructuring containing
any terms that are materially inconsistent with the implementation of, and the
terms set forth in, the Term Sheet unless such amendment or modification is
otherwise consented to in accordance with Section 6.18 hereof;

 

(j)            on or after the Effective Date, the Company engages in any
merger, consolidation, disposition, acquisition, investment, dividend,
incurrence of indebtedness or other similar transaction outside the ordinary
course of business, other than as permitted under the DIP Facility;

 

(k)           an extraordinary event occurs that is not contemplated in either
(i) the Business Plan or (ii) the Company’s most recent 13-Week Projection (as
defined in the DIP Credit Agreement) provided to the Prepetition Agent pursuant
to the DIP Order, and, in each case, such event has or could reasonably be
expected to have a material adverse effect on the business, assets, financial
condition or prospects of the Company;

 

(l)            the Restructuring Documents and any amendments, modifications or
supplements thereto filed by the Company include terms that are not consistent
in all material respects with this Agreement and the Term Sheet and such filing
has not been modified or withdrawn within five (5) business days after notice
thereof has been given by the Majority Consenting Lenders, the Committee, or a
Consenting Noteholder (subject to Sections 5.07 and 6.19 herein), to the
Company;

 

(m)          the material breach by the Company of any of the undertakings,
representations, warranties or covenants of the Company set forth in this
Agreement, and such breach shall continue unremedied for a period of five
(5) business days after notice thereof has been given by the Majority Consenting
Lenders, the Committee, or an Initial Consenting Noteholder (subject to Sections
5.07 and 6.19 herein) to the Company;

 

13

--------------------------------------------------------------------------------


 

(n)           solely in the case of the Majority Consenting Lenders, the
material breach by the Committee or a Committee Member Party of any of the
undertakings, representations, warranties or covenants of the Committee or a
Committee Member Party set forth in this Agreement and such breach (i) has a
material adverse effect on the Company or the ability to consummate the
Restructuring and (ii) continues unremedied for a period of five (5) business
days after notice thereof has been given by the Majority Consenting Lenders to
the Company;

 

(o)           solely in the case of the Committee or an Initial Consenting
Noteholder (subject to Sections 5.07 and 6.19 herein), the material breach by
any Consenting Lender of any of the undertakings, representations, warranties or
covenants of such Consenting Lender set forth in this Agreement and such breach
(i) has a material adverse effect on the Company or the ability to consummate
the Restructuring and (ii) continues unremedied for a period of five
(5) business days after notice thereof has been given by the Committee to the
Company;

 

(p)           the Bankruptcy Court shall have entered an order pursuant to
Section 1104 of the Bankruptcy Code appointing a trustee, receiver or an
examiner with expanded powers to operate and manage any of the Company’s
businesses;

 

(q)           the Company loses the exclusive right to file and solicit
acceptances of a chapter 11 plan; or

 

(r)            solely in the case of the Majority Consenting Lenders, the
failure of the Company to pay the fees and expenses of the First Lien Agent and
the First Lien Lender Group in accordance with this Agreement and the DIP Order,
which failure shall continue unremedied for a period of three (3) business days
after notice thereof has been given by the Majority Consenting Lenders to the
Company; or

 

(s)            solely in the case of the Committee prior to the entry of the RSA
Order, the Committee, upon written advice of counsel, determines that proceeding
with the Restructuring contemplated by this Agreement would be inconsistent with
the continued exercise of its fiduciary duties.

 

The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder as a result of a Consenting Creditor
Termination Event, and the delivery of any notice by the Majority Consenting
Lenders, the Committee, a Consenting Noteholder or an Initial Consenting
Noteholder, pursuant to any of the provisions of this Section 5.02 shall not
violate the automatic stay imposed in connection with the Bankruptcy Cases.

 

5.03.       Term Sheet or Plan Termination.  Notwithstanding anything herein to
the contrary, this Agreement and the obligations hereunder may be terminated
(i) as to any Consenting Lender by such Consenting Lender if the treatment set
forth in Clause A of the Term Sheet (or the corresponding provisions of the
Plan) is amended or modified in accordance with 6.18 hereof by Consenting
Lenders holding in the aggregate less than 80% of the aggregate principal amount
of Loans held by the Consenting Lenders, or (ii) as to the Committee, any
Committee Member Party or any Consenting Noteholder, by the Committee, such
Committee Member Party or such Consenting Noteholder if (x) the treatment set
forth in Clause A or B of the Term Sheet (or the

 

14

--------------------------------------------------------------------------------


 

corresponding provisions of the Plan), or (y) the treatment of the Claims of the
First Lien Lenders set forth in the Original RSA (as modified by the Term
Sheet), is amended or modified.

 

5.04.       Outside Date Termination.  This Agreement and the obligations
hereunder may be terminated as to any Consenting Lender by such Consenting
Lender, or as to any Consenting Noteholder by such Consenting Noteholder if the
substantial consummation (as defined in section 1101 of the Bankruptcy Code) of
the Plan has not occurred by the Outside Date, provided, however, that if a
majority of Consenting Lenders agree to extend the Outside Date, each Consenting
Noteholder is also deemed to agree to such extension, provided further that each
Consenting Noteholder’s consent is required for the Outside Date to be extended
beyond December 31, 2016.

 

5.05.       Company Termination.  This Agreement and the obligations hereunder
may be terminated by the Company upon the giving of notice thereof to the
Consenting Lenders and the Committee upon the occurrence of any of the following
events (a “Company Termination Event”), which Company Termination Event may be
waived in accordance with Section 6.18 hereof:

 

(a)           the Bankruptcy Court shall enter an order dismissing the
Bankruptcy Cases or converting the Bankruptcy Cases to cases under chapter 7 of
the Bankruptcy Code;

 

(b)           the Confirmation Order is reversed, vacated or otherwise
materially modified in a manner inconsistent with this Agreement or the Plan
without the consent of the Company;

 

(c)           any court of competent jurisdiction enters a judgment or order
declaring the Restructuring, this Agreement, or any material portion hereof to
be unenforceable or illegal and such judgment or order is not dismissed, vacated
or modified within five (5) business days following notice thereof to the
Company by the Majority Consenting Lenders, the Committee, or a Consenting
Noteholder;

 

(d)           any of the covenants of the Consenting Creditors in this Agreement
is breached in any material respect by (i) any Consenting Creditor and such
breach has a material adverse effect on the Company or the ability to consummate
the Restructuring, (ii) Consenting Lenders holding in the aggregate more than
50% of the aggregate principal amount of the Loans held by the Consenting
Lenders or (iii) the Committee, and, in each case, such breach is not cured
within five (5) business days after receipt of notice from the Company to the
Consenting Creditors of such breach; or

 

(e)           the board of directors of Arch Coal reasonably determines in good
faith, after consulting with outside legal counsel, that the continued
performance by the Company under this Agreement would be inconsistent with the
exercise of its fiduciary duties under, or contravene, applicable law, including
because the board’s fiduciary duties require it to direct the Company to accept
a proposal for an Alternative Transaction; provided that Arch Coal provides
written notice of such determination (along with a detailed explanation of the
reasoning that led to the determination) to the Consenting Creditors within five
(5) business days after the date thereof.

 

15

--------------------------------------------------------------------------------


 

5.06.       Termination Upon Plan Effective Date.  This Agreement shall
terminate automatically without further required action or notice upon the
effective date of the Plan.

 

5.07.       Effect of Termination.  Upon termination of this Agreement, (a) this
Agreement shall be of no further force and effect and each Party shall be
released from its commitments, undertakings and agreements under or related to
this Agreement, and shall have the rights and remedies that it would have had it
not entered into this Agreement, and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement; (b) other than as a
result of a termination pursuant to Section 5.06, any and all consents or votes
tendered by the Parties prior to such termination shall be deemed, for all
purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with
this Agreement, the Restructuring, the Plan or otherwise; and (c) if Bankruptcy
Court permission shall be required for a Consenting Lender or Committee Member
Party to change or withdraw (or cause to be changed or withdrawn) its vote in
favor of the Plan, no Party to this Agreement shall oppose any attempt by such
Party to change or withdraw (or cause to be changed or withdrawn) such vote. 
Notwithstanding anything herein to the contrary, upon the occurrence of a
Consenting Creditor Termination Event, (x) a Consenting Noteholder may terminate
only its obligations under this Agreement, and not this Agreement as to any
other Party, by providing notice of such termination to all Parties, (y) the
occurrence of such Consenting Creditor Termination Event or termination by a
Consenting Noteholder shall not automatically terminate this Agreement or
provide any other Party with the right to terminate its obligations hereunder,
and (z) failure to obtain consent from a Consenting Noteholder or Initial
Consenting Noteholder where otherwise required by this Agreement shall not
automatically terminate this Agreement or provide any other Party with the right
to terminate its obligations hereunder.  In the event the Agreement is
terminated as to any Consenting Noteholder, such Consenting Noteholder shall not
have any continuing rights, liability or obligation under this Agreement
(including, in the event the Agreement is terminated as to GSO Capital, GSO
Capital shall no longer be entitled to, and no Party shall be obligated to
provide, the treatment provided under Paragraph C of the Term Sheet), it being
understood that the Agreement shall remain binding among the remaining Parties
who agree to waive such Consenting Creditor Termination Event. Nothing in this
Section 5.07 shall relieve any Party from (i) liability for such Party’s breach
of such Party’s obligations hereunder or (ii) obligations under this Agreement
that expressly survive termination of this Agreement pursuant to Section 6.30
hereof.

 

Section 6.              Miscellaneous.

 

6.01.       Agreement Effective Date.  This amended and restated agreement shall
become effective and binding upon each of the Parties as of the date (the
“Effective Date”) when the First Lien Agent, the Committee and the Company each
have received executed signature pages to this Agreement from (i) the Company,
(ii) the Committee, (iii) a majority of the Committee Members and (iv) First
Lien Lenders holding in the aggregate more than 66 2/3% of the aggregate
principal amount of the Loans.

 

6.02.       No Solicitation. This Agreement is not and shall not be deemed to be
a solicitation for votes for the acceptance of the Plan (or any other chapter 11
plan) for the purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise or a solicitation to

 

16

--------------------------------------------------------------------------------


 

tender or exchange any securities.  The acceptance of the Plan by the Consenting
Lenders, the Committee Member Parties and the Consenting Noteholders will not be
solicited until the Consenting Lenders, the Committee Member Parties and the
Consenting Noteholders have received the Disclosure Statement and related
ballots, all as approved by the Bankruptcy Court.

 

6.03.       Company Fiduciary Duties.  Notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall require the Company or any
directors, officers or members of the Company, in such person’s capacity as a
director, officer or member of the Company, to take any action, or to refrain
from taking any action, that would breach, or be inconsistent with, its or their
fiduciary obligations under applicable law, and (ii) to the extent that such
fiduciary obligations require the Company or any directors, officers or members
of the Company to take any such action, or refrain from taking any such action,
they may do so without incurring any liability to any Party under this
Agreement; provided, however, that nothing in this Section 6.03 shall be deemed
to amend, supplement or otherwise modify, or constitute a waiver of, any
Consenting Creditor Termination Event that may arise as a result of any such
action or omission.

 

6.04.       Committee Fiduciary Duties. Until the entry of the RSA Order,
nothing in this Agreement shall require the Committee or the Committee Members
(in such member’s capacity as a Committee member) to take any action, or to
refrain from taking any action, to the extent that taking such action or
refraining from taking such action would be inconsistent with, or cause such
party to breach, such party’s fiduciary obligations under the Bankruptcy Code
and applicable law.

 

6.05.       Purpose of Agreement.  Each of the Parties acknowledges and agrees
that this Agreement is being executed in connection with negotiations concerning
the Restructuring.

 

6.06.       Complete Agreement.  This Agreement is the entire agreement between
the Parties with respect to the subject matter hereof and supersedes any prior
agreements, oral or written, between the Parties with respect thereto, to the
maximum extent they relate in any way to the subject matter hereof; provided
that the Parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company and any Consenting Creditor or the
Committee shall continue in full force and effect in accordance with and only to
the extent of their respective terms.  No claim of waiver, modification, consent
or acquiescence with respect to any provision of this Agreement shall be made
against any Party, except on the basis of a written instrument executed by or on
behalf of such Party.

 

6.07.       Admissibility of this Agreement.  Each Party agrees that this
Agreement, the Term Sheet and all documents, agreements and negotiations
relating thereto (including any prior drafts of any of the foregoing) shall not,
pursuant to Rule 408 of the Federal Rules of Evidence, any applicable state
rules of evidence and any other applicable law, foreign or domestic, be
admissible into evidence or constitute an admission or agreement in any
proceeding involving a Party; provided, however, that, subject to
Section 3.01(f), the final execution versions of this Agreement and the Exhibits
thereto may be admissible into evidence or constitute an admission or agreement
in any proceeding to enforce the terms of this Agreement, obtain entry of the
RSA Order by the Bankruptcy Court and/or support the solicitation, confirmation
and consummation of the Restructuring.

 

17

--------------------------------------------------------------------------------


 

6.08.       Representation by Counsel.  Each Party acknowledges that it has been
represented by counsel (or had the opportunity to be so represented and waived
its right to do so) in connection with this Agreement and the transactions
contemplated by this Agreement.  Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.  This Agreement is the
product of arms’ length negotiations among the Parties and its provisions shall
be interpreted in a neutral manner and one intended to effect the intent of the
Parties.  None of the Parties shall have any term or provision construed against
such Party solely by reason of such Party having drafted the same.

 

6.09.       Independent Due Diligence and Decision-Making.  Each Party confirms
that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions and
prospects of the Company.

 

6.10.       Several, Not Joint, Obligations.  The agreements, representations,
and obligations of the Parties under this Agreement are, in all respects,
several and not joint, including among the various Consenting Creditors.

 

6.11.       Parties, Succession and Assignment.  This Agreement shall be binding
upon, and inure to the benefit of, the Parties and their respective successors,
assigns, heirs, executors, administrators and representatives.  No rights or
obligations of any Party under this Agreement may be assigned or transferred to
any other person or entity except as otherwise expressly provided herein. 
Nothing in this Agreement, express or implied, shall give to any person or
entity, other than the Parties (and those permitted assigns under Section 4.07),
any benefit or any legal or equitable right, remedy or claim under this
Agreement.

 

6.12.       No Waiver of Participation and Reservation of Rights.  Except as
expressly provided in this Agreement or in the Term Sheet, nothing herein is
intended to, nor does, in any manner waive, limit, impair, or restrict any right
of any Party or the ability of each of the Parties to protect and preserve its
rights, remedies and interests, including without limitation, Claims against and
interests in the Company.  If the Restructuring is not consummated, or following
the occurrence of a Consenting Creditor Termination Event, a Company Termination
Event or the termination of this Agreement, nothing herein shall be construed as
a waiver by any Party of any or all of such Party’s rights, and the Parties
expressly reserve any and all of their respective rights.

 

6.13.       No Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns, except as expressly set forth in this
Agreement.

 

6.14.       Specific Performance.  Each Party hereto recognizes and acknowledges
that a breach by it of any covenants or agreements contained in this Agreement
would cause the other Parties to sustain damages for which such Parties would
not have an adequate remedy at law for money damages, and therefore each Party
hereto agrees that in the sole event of any breach, the other Parties shall be
entitled to seek the remedy of specific performance and injunctive or other
equitable relief (including attorney’s fees and costs) to enforce such covenants
and agreements,

 

18

--------------------------------------------------------------------------------


 

in addition to any other remedy to which such nonbreaching Party may be
entitled, at law or in equity, without the necessity of proving the inadequacy
of money damages as a remedy, including an order of the Bankruptcy Court
requiring any Party to comply promptly with any of its obligations hereunder. 
Each Party further agrees that no other Party or any other person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 6.14,
and each Party (a) irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument and
(b) shall cooperate fully in any attempt by any other Party to obtain such
equitable relief.

 

6.15.       Remedies Cumulative.  All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power, or remedy thereof by any Party shall not preclude the simultaneous or
later exercise of any other such right, power, or remedy by such Party.

 

6.16.       Transaction Expenses.  To the extent not paid pursuant to the DIP
Order or the First Lien Credit Agreement, the Company agrees to pay on demand
(and in any event no later than ten (10) days following receipt of an invoice)
the Transaction Expenses, without the need for any party to file a fee
application or otherwise seek Bankruptcy Court approval of such Transaction
Expenses (whether incurred prior to, on or after the Petition Date), but subject
to any procedural requirements set forth in the DIP Order.

 

6.17.       Counterparts.  This Agreement may be executed and delivered in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement. Delivery of an executed copy of this Agreement shall be deemed to be
a certification by each person executing this Agreement on behalf of a Party
that such person and Party has been duly authorized and empowered to execute and
deliver this Agreement and each other Party may rely on such certification. 
Delivery of any executed signature page of this Agreement by telecopier,
facsimile or electronic mail shall be as effective as delivery of a manually
executed signature page of this Agreement.

 

6.18.       Amendments and Waivers.

 

(a)           Any amendment or modification of any term or provision of this
Agreement or the Restructuring and any waiver of any term or provision of this
Agreement or of the Restructuring or of any default, misrepresentation, or
breach of warranty or covenant hereunder shall not be valid unless the same
shall be (i) in writing and signed by the Company, the Majority Consenting
Lenders, the Committee, and the Initial Consenting Noteholders (subject to
Section 6.19 herein) or (ii) confirmed by email by counsel to the Company,
counsel to the Committee, counsel to the First Lien Lender Group representing
that it is acting with the authority of the Majority Consenting Lenders, and the
Initial Consenting Noteholders (subject to Section 6.19 herein); provided,
however, that any amendment, modification or waiver of any provisions of this
Agreement or the Restructuring that solely benefit the Consenting Lenders shall
only require the prior written consent of the Company and the Majority
Consenting Lenders (or counsel to the First Lien Lender Group representing that
it is acting with the authority of the Majority Consenting Lenders); provided,
further, however that any amendment or modification

 

19

--------------------------------------------------------------------------------


 

to (x) the definition of “Outside Date,” or Section 5.04 hereof shall not be
valid without the prior written consent of each Consenting Lender,
(y) Section 5.03(i) hereof shall not be valid without the prior written consent
of each Consenting Lender or (z) Section 5.03(ii) hereof shall not be valid
without the prior written consent of the Committee, each Committee Member and
each Consenting Noteholder.

 

(b)           In determining whether any consent or approval has been given or
obtained by the Majority Consenting Lenders, any Loans held by any then-existing
Consenting Lender that is in material breach of its covenants, obligations or
representations under this Agreement shall be excluded from such determination,
and the Loans held by such Consenting Lender shall be treated as if they were
not outstanding.

 

(c)           Any waiver shall not be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent default, misrepresentation, or breach of warranty or covenant.

 

(d)           The failure of any Party to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party with its obligations
hereunder shall not constitute a waiver by such Party of its right to exercise
any such or other right, power or remedy or to demand such compliance.

 

(e)           Notwithstanding anything to the contrary in this Section 6.18, no
amendment, modification or waiver of any term or provision of this Agreement or
the Restructuring shall be effective with respect to any Consenting Lender or
Committee Member Party without such Consenting Lender’s or Committee Member
Party’s prior written consent to the extent such amendment, modification or
waiver (i) materially affects such Consenting Lender (in its capacity as a First
Lien Lender) in a manner that is disproportionately adverse to such Consenting
Lender in relation to the other Consenting Lenders, (ii) materially adversely
affects such Committee Member Party (in its in capacity as a holder of unsecured
Claims against the Debtors) in a manner that is disproportionately adverse to
such Committee Member Party in relation to other holders of unsecured Claims
against the Debtors or (iii) imposes a material obligation, cost or liability
upon such Consenting Lender or Committee Member Party.

 

(f)            Notwithstanding the foregoing provisions of this Section 6.18,
(i) no written waiver shall be required of the Company in the case of a waiver
of any Consenting Creditor Termination Event, (ii) no written waiver shall be
required of the Committee, any Committee Member Party or any Consenting
Noteholder in the case of a waiver of a Consenting Creditor Termination Event
pursuant to any clause of Section 5.02 hereof that begins with the words “solely
in the case of the Majority Consenting Lenders”, and (iii) no written waiver
shall be required of the Consenting Lenders, the Consenting Noteholders or the
Majority Consenting Lenders in the case of a waiver of a Consenting Creditor
Termination Event pursuant to any clause of Section 5.02 hereof that begins with
the words “solely in the case of the Committee.”

 

6.19.       Consenting Noteholder Rights.  Notwithstanding anything herein to
the contrary, the consent, termination, and amendment rights provided to the
Consenting Noteholders, the Initial Consenting Noteholders, or any one of them
set forth in sections 2.02, 5.02, and 6.18

 

20

--------------------------------------------------------------------------------


 

herein, shall be limited to circumstances where the relevant action or event,
the Restructuring Documents or any amendment, modification, or waiver to the
Restructuring Documents or the Restructuring: (i) is inconsistent with this
Agreement or the Term Sheet, or (ii) directly and adversely affects the
Consenting Noteholders’ treatment under the Plan.

 

6.20.                     Notices.  All notices hereunder shall be in writing
and delivered by email, facsimile, courier or registered or certified mail
(return receipt requested) to the email address, address or facsimile number (or
at such other address or facsimile number as shall be specified by like notice)
as set forth on Exhibit D hereto.  Any notice, if mailed and properly addressed
with postage prepaid or if properly addressed and sent by pre-paid courier
service, shall be deemed given when received; any notice, if transmitted by
facsimile or email, shall be deemed given when sent, provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next business day for the recipient.

 

6.21.                     Construction.  Unless otherwise specified, references
in this Agreement to any Section or clause refer to such Section or clause as
contained in this Agreement.  The words “herein,” “hereof” and “hereunder” and
other words of similar import in this Agreement refer to this Agreement as a
whole, and not to any particular Section or clause contained in this Agreement. 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including,” “includes” and “include”
shall be deemed to be followed by the words “without limitation”.

 

6.22.                     Ratification; Waiver of Defenses; and Release.
[Reserved.]

 

6.23.                     Severability.  Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction the remaining terms and provisions hereof.

 

6.24.                     Headings.  The headings of all sections of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction or
interpretation of any term or provision hereof and shall not affect in any way
the meaning or interpretation of this Agreement.

 

6.25.                     Incorporation of Schedules and Exhibits.  The exhibits
and schedules attached hereto and identified in this Agreement are incorporated
herein by reference and made a part hereof.

 

6.26.                     WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.27.                     Submission to Jurisdiction.  By its execution and
delivery of this Agreement, each of the Parties hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the

 

21

--------------------------------------------------------------------------------


 

Bankruptcy Court for purposes of any action, suit or proceeding arising out of
or relating to this Agreement or any of the transactions contemplated hereby. 
Each Party irrevocably waives, to the fullest extent permitted by applicable
laws, any objection it may have now or hereafter to the venue of any action,
suit or proceeding brought in such courts or to the convenience of the forum.

 

6.28.                     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

6.29.                     Conflicts.  In the event the terms and conditions set
forth in the Term Sheet and in this Agreement are inconsistent, the Term Sheet
shall control.  In the event of any conflict among the terms and provisions of
the Plan, this Agreement and the Term Sheet, the terms and provisions of the
Plan shall control.  In the event of any conflict among the terms and provisions
of the Confirmation Order, the Plan, this Agreement and the Term Sheet, the
terms of the Confirmation Order shall control.  Notwithstanding the foregoing,
nothing contained in this Section 6.29 shall affect, in any way, the
requirements set forth herein for the amendment of this Agreement.

 

6.30.                     Survival.  Notwithstanding the termination of this
Agreement pursuant to Section 5 hereof, the agreements and obligations of the
Parties in this Section 6 and Section 5.07 shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof.

 

Section 7.                                          Disclosure.  The Consenting
Creditors hereby consent to the disclosure of the execution and contents of this
Agreement by the Company in the Plan, the Disclosure Statement, the other
documents required to implement the Restructuring and any filings by the Company
with the Bankruptcy Court or the Securities and Exchange Commission or as
required by law or regulation; provided, however, that the Company shall not,
without the applicable Consenting Lender’s prior consent, (a) use the name of
any Consenting Lender or its controlled affiliates, officers, directors,
managers, stockholders, members, employees, partners, representatives and agents
in any press release or public filing or (b) disclose the holdings of any
Consenting Lender to any person; provided, that, the Company shall be permitted
to disclose at any time the aggregate principal amount of, and aggregate
percentage of, the Claims held by the Consenting Lenders.  The Company, counsel
to the First Lien Lender Group and counsel to the Committee shall (a) consult
with each other before issuing any press release or otherwise making any public
statement or filing with respect to the transactions contemplated by this
Agreement, (b) provide to the other for review a copy of any such press release
or public statement or filing and (c) not issue any such press release or make
any such public statement or filing prior to such consultation and review and
the receipt of the prior consent of the other Parties, unless required by
applicable law or regulations of any applicable stock exchange or governmental
authority, in which case, the Party required to issue the press release or make
the public statement or filing shall, prior to issuing such press release or
making such public statement or filing, use its commercially reasonable efforts
to allow the other Parties reasonable time to comment on such

 

22

--------------------------------------------------------------------------------


 

press release or public statement or filing to the extent practicable.  The
Company shall cause the signature pages attached to this Agreement to be
redacted so as to exclude the identities of the Consenting Creditors and amount
of Claims held by each Consenting Creditor to the extent this Agreement is filed
on the docket maintained in the Bankruptcy Cases, posted on the Company’s
website(s), or otherwise made publicly available.

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERM SHEET

 

--------------------------------------------------------------------------------


 

In re: Arch Coal, Inc., et al., Case No. 16-40120

Plan Term Sheet

 

This Plan Term Sheet is agreed to by (i) Arch Coal Inc. and its subsidiaries
that are debtors in these chapter 11 proceedings (the “Debtors”); (ii) holders
of more than 66 2/3% of the outstanding principal amount of loans under the
First Lien Credit Facility(1) (the “Ad Hoc Committee Lenders”); and (iii) the
official committee of unsecured creditors appointed in these chapter 11 cases
(the “UCC”).  In addition, certain members of the UCC,(2) in their individual
capacities, have executed the Restructuring Support Agreement to which this Plan
Term Sheet is attached.  The plan that the Debtors filed on June 14, 2016 will
be modified to reflect the following terms (so modified, the “Plan”):

 

A.    Holders of allowed general unsecured claims against the Debtors other than
holders of deficiency claims under the First Lien Credit Facility shall receive,
in the aggregate, the following distributions, subject to Clause I below:

 

1.     6% of the new common stock of reorganized Arch Coal, Inc. (the “New
Common Stock”), subject to dilution on account of the Warrants and the
Management Incentive Plan as set forth in the Plan;

2.     Warrants exercisable into, in the aggregate, up to 12% of the New Common
Stock, exercisable at any time for a period of 7 years from the effective date
of the Plan (the “Expiration Date”) at a strike price based on total equity
value of $1.425 billion (the “New Warrants”),(3) subject to (i) dilution on
account of the Management Incentive Plan as set forth in the Plan and (ii) the
right of holders of unsecured note claims to elect to receive cash in lieu of
the New Warrants pursuant to paragraph (B)(2)(i)(B) below; and

3.     $30 million in cash.

 

B.    Allocation of the above distributions shall be shared among the holders of
allowed general unsecured claims against the Debtors as follows:

 

--------------------------------------------------------------------------------

(1)   “First Lien Credit Facility” means the credit facility under the Credit
Agreement dated as of June 14, 2011, as amended, restated, supplemented or
otherwise modified from time to time, among Arch Coal Inc., Wilmington Trust,
N.A., as successor administrative agent, the lenders, and the other agents and
parties thereto.  Such Credit Agreement shall be referred to as the “First Lien
Credit Agreement.”

 

(2)   For purposes hereof, the members of the UCC are:  (i) Kinder Morgan, Inc.;
(ii) UMB Bank, National Association (“UMB Bank”); (iii) GSO Capital Partners, LP
(“GSO Capital”); (iv) Nelson Brothers, LLC; (v) Bennett Management Corporation
(“Bennett”); (vi) Wyoming Machinery Company and (vii) Pension Benefit Guaranty
Corporation (the “PBGC”).

 

(3)   In the event the Plan Effective Date (defined below) occurs after
September 30, 2016, and any such delay is not caused by the actions of the
Committee or signatories to the Amended RSA (defined below), the strike price
for the New Warrants will be adjusted to account for any adequate protection
payments made to the Lenders after September 30, 2016 as a result of the delay.

 

--------------------------------------------------------------------------------


 

1.     The Plan will provide for two separate classes of general unsecured
claims: (i) unsecured note claims (including second lien note claims) and
(ii) all other general unsecured claims.

 

2.     The classes of general unsecured claims will be provided the following
treatment, subject to Clause I below:

 

i.  Class of Unsecured Note Claims: Holders of unsecured note claims (including
second lien note claims) will receive their pro rata share of: (A) 6% of New
Common Stock, (B) at each holder’s election, (x) the New Warrants exercisable
into an amount of New Common Stock equal to 12% multiplied by the percentage of
holders who elect or are deemed to elect New Warrants or (y) an amount of cash
equal to $25 million multiplied by the percentage of holders who elect to
receive cash in lieu of New Warrants and (C) $22.636 million in cash.  Holders
who fail to make an election shall be deemed to have elected to receive cash in
lieu of New Warrants.

ii. Class of Other General Unsecured Claims: Holders of all other general
unsecured claims will receive their pro rata share of $7.364 million in cash.(4)

 

C.    GSO Capital shall release, as of the Plan Effective Date, any and all
claims or causes of action against the Debtors and the Consenting Lenders,
including the Directing Lenders (as defined in the Complaint), including,
without limitation, the claims asserted by GSO Capital in the complaint (the
“Complaint”) filed on May 27, 2016 in Adversary Proceeding No. 16-04072 (the
“GSO Litigation”), related to the Debtors, the Chapter 11 Cases and certain
private debt exchange offers launched by certain of the Debtors on July 2, 2015
and the Complaint shall be withdrawn with prejudice.  In consideration for the
settlement of GSO Capital’s claims as described in the immediately preceding
sentence, GSO Capital shall receive $5 million on the Plan Effective Date in
respect of the Debtors’ obligation to indemnify the Directing Lenders under
Section 11.3 of the First Lien Credit Agreement.  The GSO Litigation shall be
stayed and the Directing Lenders deadline to answer, move or otherwise respond
to the Complaint shall be extended until the earlier of (A) the Plan Effective
Date, upon which date the Complaint will be deemed dismissed or withdrawn with
prejudice and GSO Capital shall promptly take any actions necessary to
effectuate such dismissal or withdrawal and (B) 30 days after the Debtors
withdraw or amend the Plan in a manner inconsistent with this Plan Term Sheet.

 

D.    Except with respect to GSO Capital as specified in Paragraph C above,
unsecured creditors may elect to opt out of providing the third party releases
set forth in Section 11.8 of the Plan by making such an election on their
ballots.

 

--------------------------------------------------------------------------------

(4) The Plan shall provide for the appointment of a Claims Oversight Committee
to be selected by the UCC, which shall have consent rights with respect to claim
settlements for claims in the Class of Other General Unsecured Claims that are
settled for allowed general unsecured claim amounts in excess of $5 million.  In
the event the Claims Oversight Committee does not consent to any such claim
settlement, the Debtors shall have the right to seek approval of such claim
settlement by the Bankruptcy Court pursuant to Bankruptcy Rule 9019.  Any fees
and expenses incurred by any professional retained by such Claims Oversight
Committee to be payable exclusively from the GUC Cash Distribution (as defined
in the Plan).

 

2

--------------------------------------------------------------------------------


 

E.    All claims and causes of action under chapter 5 of the Bankruptcy Code
against prepetition trade creditors and the directors, officers and other
employees of the Debtors, and all agents and representatives of all of the
foregoing, shall be released.

 

F.     The reasonable and documented fees and expenses (including attorneys’
fees) (the “Trustee Fees and Expenses”) of each of the indenture trustees for
the Debtors’ prepetition unsecured notes and prepetition second lien notes
(a) accrued prior to the entry of the RSA Order (as defined in the Amended RSA)
or solely in connection with the implementation of the Plan, including but not
limited to, making distributions pursuant to and in accordance with the Plan,
and (b) accrued after the entry of the RSA Order, other than in connection with
the implementation of the Plan, in an aggregate amount not to exceed $75,000 per
trustee through the effective date of the Plan (the “Plan Effective Date”),
shall be paid, in a manner reasonably satisfactory to such indenture trustees,
on the Plan Effective Date (or on a later date to the extent that such Trustee
Fees and Expenses are accrued after the Plan Effective Date); provided, however,
that no such fees and expenses shall be paid to any such indenture trustee that
(i) objects to the approval, acceptance or implementation of the Plan;
(ii) directly or indirectly solicits, proposes, files with the Bankruptcy Court,
votes for or otherwise supports or approves any plan of reorganization, sale,
proposal or offer of dissolution, winding up, liquidation, reorganization,
merger or restructuring of the Company or its indebtedness (any of the
foregoing, an “Alternative Restructuring”) other than the Plan or an Alternative
Restructuring supported by the Debtors and the Ad Hoc Committee Lenders; or
(iii) takes any action against any of the Lenders in any material respect;
provided, further, that the foregoing proviso shall not apply to a filing (x) in
response to the Plan by any such indenture trustee pertaining solely to the
effect of one or more specific Plan provisions (including omissions) on the
rights and duties of such indenture trustee or (y) in respect of a provision in
the Plan that has a material effect on the unsecured notes or prepetition second
lien notes, as applicable, but which filing, in each case, does not assert a
position or seek relief adverse to the Lenders’ proposed treatment under the
Plan or the Lenders’ liens or claims with respect to the First Lien Credit
Agreement, so long as, in each case, such indenture trustee first engages in
good faith efforts to consensually resolve any such issues with the Debtors and
is unable to do so.  Nothing contained herein shall impair the rights of any
indenture trustee under the applicable indenture to assert any applicable
charging lien.

 

G.    The UCC shall execute a letter in support of the Plan, which letter shall
(i) encourage all unsecured creditors to vote in favor of the Plan; (ii) be
filed with the Disclosure Statement accompanying the Plan and (iii) be included
in the solicitation packages distributed to creditors entitled to vote on the
Plan.  Such letter shall be reasonably acceptable to the Debtors and the
advisors to the Ad Hoc Committee Lenders.

 

H.    The Motion of the Official Committee of Unsecured Creditors for Leave,
Standing and Authority to Prosecute Claims on Behalf of the Debtors’ Estates and
(ii) the Motion of the Official Committee of Unsecured Creditors for Leave,
Standing and Authority to Prosecute Claims Against the Debtors’ Executive
Officers on Behalf of the Debtors’ Estates, [ECF Nos. [964] and [963]] (the
“Standing Motions”) shall each be stayed, and

 

3

--------------------------------------------------------------------------------


 

the Debtors’, the Directing Lenders’, the Ad Hoc Committee Lenders’ and all
other parties in interest’s deadlines to object to or otherwise respond to the
Standing Motions shall be extended until the earlier of (A) the Plan Effective
Date, upon which date the Standing Motions will be deemed withdrawn with
prejudice and the UCC shall promptly take any actions necessary to effectuate
such withdrawal and (B) 30 days after the Debtors withdraw or amend the Plan in
a manner inconsistent with this Plan Term Sheet.

 

I.     If either the Class of Unsecured Note Claims or the Class of Other
General Unsecured Claims votes to reject the Plan, the Plan will not be modified
on account of such class vote.  The Lenders will be entitled to vote on the Plan
as part of the Class of Unsecured Note Claims in respect of their deficiency
claims under the First Lien Credit Facility.  If the Class of Unsecured Note
Claims votes to accept the Plan, the Lenders shall waive any distribution on
account of their deficiency claims under the First Lien Credit Facility. If the
Class of Unsecured Note Claims votes to reject the Plan, the distribution on
account of the Lenders’ deficiency claims under the First Lien Credit Facility
will be waived with respect only to those creditors in the Class of Unsecured
Note Claims that (x) voted in favor of the Plan or did not vote and (y) either
(i) did not opt out of the Plan releases or (ii) executed the Amended RSA (as
defined below) by the deadline on which to vote on the Plan and has not
exercised any termination right thereunder, in either case subject to Paragraph
C above.  Any such distributions on account of the First Lien Lenders’
deficiency claims that are not waived shall be retained by the Debtors.

 

J.     The aggregate cash distribution to be paid to the Lenders on the Plan
Effective Date in respect of their secured claims under the First Lien Credit
Facility will be increased by $30 million above the amount set forth in the
Restructuring Support Agreement dated January 10, 2016 (the “Existing RSA”),
provided that regardless of the total amount of adequate protection payments
made to the Lenders, in no event shall the aggregate cash distribution to the
Lenders be less than $30 million.  The percentage of New Common Stock
distributed to the Lenders pursuant to the Plan will be reduced by the 6% of New
Common Stock distributed to holders of unsecured note claims in accordance with
this Plan Term Sheet.  The New Common Stock distributed to the Lenders and the
holders of unsecured note claims in accordance with this Plan Term Sheet will be
subject to dilution on account of the Management Incentive Plan as set forth in
the Plan and the exercise of New Warrants. The New First Lien Debt (as defined
in the Plan) will be subject to the terms and conditions attached as Exhibit A
to the Existing RSA.

 

K.    The Debtors shall not assume or reject any material executory contract or
material unexpired lease of non-residential real property without the consent of
the Ad Hoc Committee Lenders and in consultation with the UCC.

 

L.    The obligations of the Debtors under section 11.3 of the First Lien Credit
Agreement to indemnify the Lenders and the agents party to the First Lien Credit
Agreement shall survive the Plan Effective Date and shall not be discharged or
released pursuant to the Plan.

 

4

--------------------------------------------------------------------------------


 

M.   The Debtors, the Lenders party to the Existing RSA holding in the aggregate
more than 66 2/3% of the outstanding principal amount of the loans under the
First Lien Credit Facility, the UCC and the members of the UCC (in their
capacities both as unsecured creditors of the Debtors and members of the UCC)
specified therein will execute an amended restructuring support agreement (the
“Amended RSA”) whereby such parties will agree to the terms contained in the
Amended RSA to support, vote for (as applicable) and not object to the Plan.

 

N.    The UCC shall support the Debtors and the Ad Hoc Committee Lenders in
their efforts to confirm the Plan, and the UCC shall neither take a position nor
file any pleadings in connection with Adversary Proceeding No. 16-04072.

 

O.    The Debtors’ senior management shall waive their right to receive the
first $6 million in the aggregate of any amounts earned in respect of the 2016
annual incentive compensation program and/or the 2014 long-term incentive
performance plan, in each case in existence on the date hereof.

 

P.     The New Warrants shall be exercisable by the holder paying the exercise
price in cash or on a cashless basis, at the election of the holder,(5) at any
time during the period commencing on the Plan Effective Date and terminating on
the Expiration Date, and shall contain anti-dilution adjustments to the exercise
price and the number of shares of New Common Stock underlying the New Warrants
for stock splits, reverse-stock splits, stock dividends, dividends and
distributions of cash, other securities or other property, spin-offs and
purchases of shares of New Common Stock by the issuer or its subsidiaries at
above market prices.

 

If, in connection with a merger, recapitalization, business combination or other
transaction that results in a change to the New Common Stock (each, a
“Transaction”), (i) the Transaction consideration to holders of New Common Stock
is 90% or more Reporting Stock (as defined below) or (ii) regardless of the
consideration, the Transaction is consummated on or after the fifth anniversary
of the Effective Date, the New Warrants shall be assumed by the surviving
company and shall become exercisable for the consideration that the holders of
New Common Stock receive in such Transaction.

 

If a Transaction is consummated prior to the fifth anniversary of the Effective
Date in which the Transaction consideration is less than 90% Reporting Stock, a
portion of the New Warrants corresponding to the portion of the Transaction
consideration that is Reporting Stock shall be assumed by the surviving company
and shall become exercisable for the Reporting Stock consideration that the
holders of New Common Stock receive in such Transaction, and the portion of the
New Warrants corresponding to the portion of the Transaction consideration that
is not Reporting Stock shall, at the option of each holder, (i) be assumed by
the surviving company and shall become exercisable for

 

--------------------------------------------------------------------------------

(5)   The Confirmation Order shall provide that section 1145 of the Bankruptcy
Code is applicable to the New Warrants.  If a Confirmation Order is entered that
does not contain such a provision, the New Warrants will only be exercisable on
a cashless basis.

 

5

--------------------------------------------------------------------------------


 

the consideration that the holders of New Common Stock receive in such
Transaction or (ii) be redeemed by the issuer, for cash, at a price equal to the
lower of (A) fair value of the portion of the New Warrants being redeemed as
determined by an independent, nationally recognized bank selected by the issuer
(the “Valuation Bank”) based on Black Scholes option pricing inputs selected
within one month prior to the public announcement of the relevant Transaction,
provided that the volatility input used to determine the value of the New
Warrants shall be the lesser of (x) 50% and (y) the 180-day historical
volatility of the New Common Stock as shown at the time of determination on
Bloomberg or, if such information is not available, as determined in a
commercially reasonably manner by the Valuation Bank and (B) (x) the Maximum
Payment Amount (as defined below) multiplied by (y) the percentage of holders of
unsecured note claims that elected to receive New Warrants at emergence pursuant
to section 2(i)(B)(x) above multiplied by (z) the percentage of Transaction
consideration that is not Reporting Stock.  If a cash Transaction is consummated
on or after the fifth anniversary of the Effective Date in an amount that is
less than the total equity value on which the exercise price of the New Warrants
is based, then the New Warrants shall be deemed to have expired for no
consideration.

 

“Maximum Payment Amount” shall mean, (I) prior to the first anniversary of the
Effective Date, $45 million, (II) on or after the first anniversary of the
Effective Date and prior to the second anniversary of the Effective Date, $40
million, (III) on or after the second anniversary of the Effective Date and
prior to the third anniversary of the Effective Date, $35 million and (IV) on or
after the third anniversary of the Effective Date and prior to the fifth
anniversary of the Effective Date, $30 million.  “Reporting Stock” shall mean
listed common stock or common stock of a company that provides publicly
available financial reporting, and holds management calls regarding the same, no
less than quarterly.

 

Q.    Holders of unsecured claims against the Debtors that receive New Common
Stock and New Warrants under the Plan will receive the protection that
transactions with affiliates will require approval of a majority of
disinterested directors and any other minority shareholder protections afforded
to Lenders that will be minority holders of New Common Stock under the Plan
(with respect to holders of Warrants, subject to the exercise of Warrants prior
to any sale or registration for any rights related to the sale or registration
of New Common Stock).  The definitive transaction documents containing or
otherwise implicating such provisions shall be deemed satisfactory to the UCC
and its members so long as they contain such provisions and otherwise treat
holders of general unsecured claims that receive New Common Stock substantially
the same as Lenders that will be minority holders of New Common Stock under the
Plan.

 

R.    The Debtors and the Majority Consenting Lenders, in consultation with the
UCC, shall determine whether Reorganized Arch Coal, Inc. shall be a publicly
reporting company or a privately held company as of the Plan Effective Date;
provided that the applicable Restructuring Documents (as defined in the Amended
RSA) shall provide (i) to the extent Reorganized Arch Coal, Inc. is a private
company, for financial and current reporting in

 

6

--------------------------------------------------------------------------------


 

the form of quarterly and annual financial statements(6) and current reports (of
the types specified in Form 8-K under Items 1.01, 1.02, 1.03, Section 2 (all
Items thereunder) and Items 3.03, 4.01, 4.02, 5.01, 5.02(a), (b) and (c) (other
than with respect to information otherwise required or contemplated by Item 402
of Regulation S-K promulgated by the SEC), 5.03 and 5.07 as in effect on the
date hereof if the Company were required to file such reports; provided,
however, that no such current report will be required to include any exhibits
that contain confidential information, unless such exhibits can be redacted to
exclude the confidential information) to be posted to and publicly available on
Reorganized Arch Coal, Inc.’s public website and quarterly management calls
regarding same(7) and (ii) that to the extent Reorganized Arch Coal, Inc. is a
public company, for another class of common stock, which shall be equivalent to
the listed stock in respect of dividends and voting, but shall not be listed,
and which shall be convertible to the listed stock upon transfer thereof to a
holder permitted to hold margin stock.

 

S.     The Board of Directors of reorganized Arch Coal, Inc. will consist of
seven directors: (i) the Chief Executive Officer; and (ii) six directors
selected by the Ad Hoc Committee Lenders in consultation with the Chief
Executive Officer, at least one of whom shall be independent.

 

--------------------------------------------------------------------------------

(6)   Will be subject to customary exceptions included in “144a for life”
transactions, such as exclusions from need to comply with SOX 404, SOX
certifications, Item 10(e) of Regulation S-K.

 

(7)   Prior to the seventh anniversary of the Plan Effective Date, without the
written consent of holders of at least 66 2/3% of outstanding New Common Stock
and, so long as the New Warrants are outstanding, 66 2/3% of outstanding New
Warrants, the financial reporting obligations of Reorganized Arch Coal, Inc.
described in the Restructuring Documents shall not be amended or modified to
provide for less financial reporting to shareholders than what is contemplated
by the Plan and in effect on the Plan Effective Date.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TRANSFEREE JOINDER

 

The undersigned (“Transferee”) hereby (i) acknowledges that it has read and
understands the AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (the
“Agreement”), dated as of [     ], among Arch Coal, Inc., certain subsidiaries
thereof party thereto, [Transferor’s Name], the official committee of unsecured
creditors (the “Committee”), the members of the Committee and certain creditors
party to the First Lien Credit Agreement, and (ii) agrees to be bound by the
terms and conditions thereof to the extent and in the same manner as if
Transferee was a Consenting Creditor thereunder, and shall be deemed a
“Consenting Creditor” and a “Party” under the terms of the Agreement. 
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Agreement.

 

Date Executed:            , [         ]

 

 

[Transferee’s name]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Total Principal Amount of Loans (whether owned directly by such Additional Party
or for which such Additional Party has investment or voting discretion or
control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 8.000% senior secured second lien notes due 2019
(whether owned directly by such Additional Party or for which such Additional
Party or has investment or voting discretion or control):

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Total Principal Amount of 9.875% senior notes due 2019 (whether owned directly
by such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 7.25% senior notes due 2020 (whether owned directly by
such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 7.00% senior notes due 2019 (whether owned directly by
such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 7.25% senior notes due 2021 (whether owned directly by
such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of any other Claims (whether owned directly by such
Additional Party or for which such Additional Party has investment or voting
discretion or control):

 

 

 

 

 

 

[Address]

 

Attention: [·]

 

Fax: [·]

 

Email: [·]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ADDITIONAL PARTY JOINDER

 

The undersigned (“Additional Party”) hereby (i) acknowledges that it has read
and understands the AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (the
“Agreement”), dated as of [          ], among Arch Coal, Inc., certain
subsidiaries thereof party thereto, the official committee of unsecured
creditors (the “Committee”), the members of the Committee and certain creditors
party to the First Lien Credit Agreement, and (ii) agrees to be bound by the
terms and conditions thereof to the extent and in the same manner as if
Additional Party was a [Consenting Lender/Consenting Noteholder] thereunder, and
shall be deemed a [“Consenting Lender”/”Consenting Noteholder”] and a “Party”
under the terms of the Agreement.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Agreement.

 

Date Executed:          , [      ]

 

 

[Additional Party’s name]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Total Principal Amount of Loans (whether owned directly by such Additional Party
or for which such Additional Party has investment or voting discretion or
control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 8.000% senior secured second lien notes due 2019
(whether owned directly by such Additional Party or for which such Additional
Party or has investment or voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 9.875% senior notes due 2019 (whether owned directly
by such Additional Party or for

 

--------------------------------------------------------------------------------


 

 

which such Additional Party has investment or voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 7.25% senior notes due 2020 (whether owned directly by
such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 7.00% senior notes due 2019 (whether owned directly by
such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of 7.25% senior notes due 2021 (whether owned directly by
such Additional Party or for which such Additional Party has investment or
voting discretion or control):

 

 

 

 

 

 

 

 

 

Total Principal Amount of any other Claims (whether owned directly by such
Additional Party or for which such Additional Party has investment or voting
discretion or control):

 

 

 

 

 

 

[Address]

 

Attention: [·]

 

Fax: [·]

 

Email: [·]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTICE PROVISIONS

 

If to the Company:

 

Arch Coal, Inc.
One CityPlace Drive, Suite 300
St. Louis, Missouri 63141
Attention: Robert G. Jones (bjones@archcoal.com)

 

with a copy to (which shall not constitute notice):

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Marshall S. Huebner (marshall.huebner@davispolk.com) and
Brian M. Resnick (brian.resnick@davispolk.com)

 

If to the Consenting Lenders:

 

Kaye Scholer LLP
250 West 55th Street
New York, New York 10019
Attention: Mark F. Liscio (mark.liscio@kayescholer.com) and
Scott D. Talmadge (scott.talmadge@kayescholer.com)

 

-and-

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Brian S. Hermann (bhermann@paulweiss.com) and
Sarah Harnett (sharnett@paulweiss.com)

 

--------------------------------------------------------------------------------


 

If to the Committee, a Committee Member Party or a Consenting Noteholder:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Douglas Mannal (dmannal@kramerlevin.com) and
Rachael Ringer (rringer@kramerlevin.com)

 

2

--------------------------------------------------------------------------------